Smith,-C. J.,
delivered the opinion of the court.
This suit was instituted by appellee to recover of'appellant damages for wrongfully ejecting him from one of its trains while a passenger thereon, and causing him to be arrested and imprisoned. Appellee’s defense was that appellant was drunk and disorderly, and that his ejection and arrest was authorized'by chapter 211, Laws ,of 1910.
*115The court committed fatal error in granting appellee’s third instruction. In order for a person to be intoxicated, it is not necessary for Mm to be so much, under the influence of intoxicating liquor as to be mentally and physically incapable of taking care of himself. Chapter 211, Laws of 1910, was designed, not for the protection of the person intoxicated, but of the other passengers on the train, and-a person intoxicated to the extent that he is mentally and physically incapable of taking care of himself is very much less liable to annoy and endanger the other passengers than one who is intoxicated in a very much less degree.

Reversed and remanded.